Case: 18-11348      Document: 00515180022         Page: 1    Date Filed: 10/30/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                    No. 18-11348                      October 30, 2019
                                 Conference Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GILBERT GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CR-287-1


Before CLEMENT, GRAVES, and OLDHAM, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Gilbert Garcia has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Garcia has not filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11348    Document: 00515180022     Page: 2     Date Filed: 10/30/2019


                                 No. 18-11348

      Our review reveals a clerical error in the written judgment concerning
the subsections of the statute governing Garcia’s conviction on Count One of
the indictment. The judgment erroneously states that Garcia was convicted
under “21 U.S.C. §§ 841(A)(L), (B)(L)(C),” rather than “21 U.S.C. §§ 841(a)(1),
(b)(1)(C),” as is charged in Count One of the indictment.
      Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. This matter is REMANDED for the limited
purpose of correcting the clerical error in the judgment. See FED. R. CRIM. P.
36; United States v. Johnson, 588 F.2d 961, 964 (5th Cir. 1979).




                                       2